              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:17-cv-00050-MR


CHRISTOPHER LEE MICHELSON,      )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
VAN DUNCAN, et al.,             )                       ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court on pro se Plaintiff’s “Motion to

Report a Possible Attempted Murder and Requesting this Court to Report

the Facts of this Possible Crime to the State of North Carolina to Investigate”

[Doc. 227].

      The incarcerated Plaintiff filed this civil rights action alleging that

several law enforcement officers failed to protect him from an assault by

another inmate at the Buncombe County Detention Facility (“BCDF”) on

March 20, 2016 that was in response to Plaintiff’s work as a confidential

informant. [Doc. 1].

      The Amended Complaint passed initial review as to three Defendants.

[Docs. 15, 19, 20]. Plaintiff voluntarily dismissed the action as to one of these

Defendants, and the other two Defendants prevailed on Motions to Dismiss,


       Case 1:17-cv-00050-MR Document 228 Filed 07/13/20 Page 1 of 2
and the case was closed. [See Docs. 106, 154, 155, 197]. Plaintiff filed an

appeal that is presently pending, Fourth Cir. Case No. 20-6480.

      Plaintiff subsequently filed a number of pro se Motions, several of

which sought reconsideration and attempt to relitigate his civil rights claims.

[See Docs. 202, 203, 204, 220]. All of these Motions have been denied.

[Doc. 206, 226].

      In Plaintiff’s present Motion, he again reasserts his civil rights claims

and states that, “as an officer of the law being a Judge you must turn this

information over to the State of North Carolina for possible charges” in

relation to the March 20, 2016 assault. [Doc. 227 at 2].

      Plaintiff has not stated any basis for relief whatsoever, and the matter

before the Court is closed. Plaintiff is cautioned that the continued vexatious

filing of frivolous pleadings may result in the imposition of sanctions.

      IT IS, THEREFORE, ORDERED that Plaintiff’s "Motion to Report

a Possible Attempted Murder and Requesting this Court to Report the

Facts of this Possible Crime to the State of North Carolina to

Investigate” [Doc. 227] is DENIED.
                               Signed: July 13, 2020
      IT IS SO ORDERED.




                                         2

       Case 1:17-cv-00050-MR Document 228 Filed 07/13/20 Page 2 of 2
